Title: Thomas Jefferson to Horatio G. Spafford, 15 March 1815
From: Jefferson, Thomas
To: Spafford, Horatio Gates


          Dear Sir  Monticello Mar. 15. 15.
          Your favors of Feb. 15. 18. and 24. have all been recieved, and you could not even at the date of the last have recieved mine of Feb. 21. on the subject of your improvement in wheel carriages. I have now to thank you for the certificate of a right to use employ it in a carriage. it will be some time before I can make use avail myself of it. in travelling myself I have been obliged latterly to relinquish the use of the gigg in travelling on account of fatigue, for that of a 4 wheeled carriage to which your improvement cannot be adapted: and our carts having been always made with wooden axles, we have no works in our neighborhood where so massive an axle of iron can be made as would be necessary for a cart. I shall therefore have to apply to some distant work for one. in the mean time I should be glad to learn how it answers on trial for actual business.
          With Doctr Williams’s Natural and Civil history of Vermont I have been long acquainted. it was printed in a single vol. 8vo at Walpole in N.H. in 1794. I procured it as soon as it appeared, and read it with great pleasure and consider it among the very best of the accounts which have been published of our different states. it now makes a part of the library I have lately ceded to Congress on the loss of theirs. if the work history which you mention be a different work, it is unknown to me, and I shall be very glad to recieve it and to remit the price, which I can do to Philada, where I have dealings, but not so easily to Vermont or even New York, unless Congress should emit treasury bills of low denomination which may have a general currency, no bank bills being recieved here but of our own state. be so good as to present my respects to Dr Williams with whom whom I find by your account of his age that to be nearly to be within 3. years of my own age, and to accept yourself the assurances of my esteem & best wishes
          Th: Jefferson
        